                                          Case 5:16-cv-04955-LHK Document 235 Filed 10/05/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12    STEPHEN HADLEY,                                       Case No. 16-CV-04955-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER STAYING CASE
                                  14             v.

                                  15    KELLOGG SALES COMPANY,
                                  16                    Defendant.

                                  17

                                  18           On August 17, 2018, the Court issued an order that granted in part and denied in part

                                  19   Plaintiff’s motion for class certification. ECF No. 208. On August 31, 2018, both parties filed a

                                  20   Petition for Permission to Appeal in the Ninth Circuit pursuant to Federal Rule of Civil Procedure

                                  21   23(f). See ECF Nos. 218, 216, 217.

                                  22           In light of the parties’ pending 23(f) petitions, the Court hereby STAYS the case. The

                                  23   Clerk shall administratively close the file. This is an internal administrative procedure that does

                                  24   not affect the rights of the parties.

                                  25           Within two business days of any Ninth Circuit ruling on the 23(f) petitions, the parties are

                                  26   ordered to file a joint statement, attaching the Ninth Circuit’s ruling(s).

                                  27           The case management conference currently set for October 10, 2018 is CONTINUED to

                                  28                                                      1
                                       Case No. 16-CV-04955-LHK
                                       ORDER STAYING CASE
                                          Case 5:16-cv-04955-LHK Document 235 Filed 10/05/18 Page 2 of 2




                                   1   January 16, 2019 at 2:00 p.m. The parties shall file a joint case management statement by January

                                   2   9, 2019.

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: October 5, 2018

                                   6                                                  ______________________________________
                                                                                      LUCY H. KOH
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   2
                                       Case No. 16-CV-04955-LHK
                                       ORDER STAYING CASE
